                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF OKLAHOMA

 CHRISTA BROWN,                                      )
                                                     )
                Plaintiff,                           )
                                                     )
 v.                                                  )
                                                     )        Case No. CIV–17–480–RAW–SPS
 NANCY A. BERRYHILL,                                 )
 Acting Commissioner of Social                       )
 Security Administration,                            )
                                                     )
                Defendant.                           )

                       OPINION AND ORDER AWARDING
                 ATTORNEY’S FEES TO PLAINTIFF UNDER THE EAJA

       Plaintiff was the prevailing party in this action under the Social Security Act. Plaintiff filed

a request for attorney fees under the Equal Access to Justice Act in the amount of $5,312.90

[Docket No. 19]. The Commissioner does not object to the fee award [Docket No. 20].

       Upon review of the record herein, the Court finds that said amount is reasonable and that

the Commissioner should be ordered to pay it to the Plaintiff as the prevailing party herein. See

28 U.S.C. § 2412(d)(1)(A) (“Except as otherwise specifically provided by statute, a court shall

award to a prevailing party other than the United States fees and other expenses, in addition to any

costs awarded pursuant to subsection (a), incurred by that party in any civil action (other than cases

sounding in tort[.]”)); see also Manning v. Astrue, 510 F.3d 1246, 1251 (10th Cir. 2007) (“EAJA

therefore permits attorney’s fees reimbursement to financially eligible prevailing parties, who

make a proper application, and not to their attorneys.”).

       Accordingly, IT IS ORDERED that the Plaintiff’s Motion and Brief in Support for an

Award of Attorney’s Fees Pursuant to the Equal Access to Justice Act 28 U.S.C. § 2412 [Docket

No. 19] is hereby GRANTED and the Government is hereby ordered to pay the above-referenced

amount by check made out to Plaintiff but delivered to Plaintiff’s attorney, Casey L. Saunders,
P. O. Box 2318, Ada, OK 74821. IT IS FURTHER ORDERED that if the Plaintiff’s attorney is

subsequently awarded any fees pursuant to 42 U.S.C. § 406(b)(1), said attorney shall refund the

smaller amount of such fees to the Plaintiff pursuant Weakley v. Bowen, 803 F.2d 575, 580 (10th

Cir. 1986).

       DATED this 26th day of November, 2018.



                                               _________________________________
                                               Ronald A. White
                                               United State District Judge
                                               Eastern District of Oklahoma




                                             -2-
